Fourth Court of Appeals
                                       San Antonio, Texas
                                               June 30, 2014

                                           No. 04-14-00443-CR

                                     IN RE Darrell Eugene BATES

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On June 20, 2014, relator filed a pro se petition for writ of mandamus. This court has
determined that we do not have jurisdiction to consider this petition. The petition for writ of
mandamus is DISMISSED FOR LACK OF JURISDICTION. The court’s opinion will issue at a
later date.

           It is so ORDERED on June 30th, 2014.


                                                                    _____________________________
                                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1
 This proceeding arises out of Cause Nos. 2010CR12259 and 2011CR1251W, styled The State of Texas v. Darrell
Eugene Bates, in the 290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.